Suit by Fannie Nelson, individually and as administratrix of the estate of A. S. Nelson, deceased, against Carl Arnold to establish and foreclose a lien on certain described real estate located in Etowah County, Alabama.
In substance, the bill of complaint alleges that on or about July 3, 1935, A. S. Nelson, now deceased, purchased the lands involved from Mrs. Ila Mae Morgan for the respondent, Carl Arnold: that at the time of the purchase, it was agreed between Nelson and Arnold that title to said lands was to be conveyed to Arnold, and that Nelson was to hold the deed as security for the payment of the sum advanced by him in making the purchase.
In defense, respondent interposed a general denial of the allegations of the bill.
The evidence was taken by depositions of the witnesses, and upon submission the trial court made and entered a decree denying the relief prayed for and dismissed the bill. From that decree this appeal is prosecuted.
When cases are submitted for final decree in the court below on evidence taken by depositions, the decree there rendered is reviewable here without any presumption in favor of its correctness. Section 17, Title 13, Code of 1940; Wood v. Foster. 229 Ala. 430, 157 So. 863: Pollard, Receiver v. Simpson, 240 Ala. 401, 199 So. 560; Chapman v. Cothran,245 Ala. 468, 17 So.2d 677; Harvey v. Phillips, 247 Ala. 134,22 So.2d 900.
We have carefully considered the legal evidence. Its tendencies are conflicting, and we feel that it would serve no good purpose to set it out in detail.
We are clear to the conclusion that complainant in the court below, appellant here, has failed to carry the burden of proof imposed by the pleadings, and is not entitled to recover.
The cause is due to be and is affirmed.
Affirmed.
GARDNER, C. J., and BROWN and SIMPSON, JJ., concur.